Citation Nr: 1420075	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992.  This matter came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2011, November 2012, and July 2013. 

The Board acknowledges a timely substantive appeal was received in October 2013 for the issues of service connection for posttraumatic stress disorder, fibromyalgia, and irritable bowel syndrome.  While the Veteran has perfected his appeal on these issues, they have not yet been certified to the Board and are not before the Board at this time.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Chronic low back disability was not manifested during service, and current chronic low back disability is not otherwise causally related to service, to include any injury during service.


CONCLUSION OF LAW

Low back disability was not incurred in nor aggravated by active military service, nor may it be presumed to have been incurred or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in the March 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the June 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The March 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs), VA medical records, Social Security Administration records, and private treatment records are associated with the file.  Additionally, the Veteran was afforded VA examination in July 2011 and February 2013.  Under the circumstances, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) .

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in VBMS (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he is entitled to service connection for a low back disability as a result of his active service, to include his duties as a fire protection specialist.  

The only note of back pain in the Veteran's service treatment records (STRs) is a September 1989 Identification Data form in which the Veteran indicated he experienced back pain.  However, this notation appears have been later revised in March 1991 to indicate he did not have back pain. 

On July 2011 VA examination, the examiner noted the Veteran's medical history including an October 2001 pre-employment physical and a February 2004 occupational physical in which no back problems were noted and examination of the spine was normal.  A previous July 2004 VA examination indicated a decreased range of motion and slight narrowing of the L4-L5 interspace.  In October 2004, the Veteran saw a pulmonologist who noted that the Veteran believed it was exposure to noxious gases that caused his back disability.  In August 2005, the Veteran sought treatment for back pain; X-rays at the time were normal.  In September 2006, an MRI showed mild diffuse degenerative spondylosis.  On April 2010 another MRI showed the spine was stable without any changes.  March 2011 X-rays showed mild degenerative disc disease. 

At the July 2011 VA examination, the Veteran reported the onset of back pain to be either 1991 or 1992 and although he did not recall a specific injury, noted his duties in fire protection during service were physically demanding.  The pain was in the lower back on both sides and over the spine.  He reported the pain was constant and a 4 or 5/10.  There were no incapacitating episodes over the prior 12 months and while he did report flare-ups, they were at variable frequency.  He reported using assistive walking devices occasionally and that he could walk about a half a mile or 15 to 20 minutes.  

Examination of the spine was normal.  Forward flexion was to 30 degrees, extension to 20 degrees with some pain.  The examiner noted there was some localized tenderness; the spine contour and gait were preserved.  

The diagnosis was mild degenerative disc disease (DDD) at L4-L5.  The examiner opined that it was less likely than not that the Veteran's current back disability was related to service given the lack of complaints for back pain during service or at his occupational physicals in 2001 and 2004.  His DDD was mild on his X-rays and were consistent with the Veteran's age and the fact that he played sports in high school, and the argument that the back pain was caused by noxious gases was without merit.

On February 2013 VA examination, the examiner noted diagnoses of advanced spondylosis at L4-L5, DDD (also noting normal X-rays in 2005), and radiculopathy.  The Veteran reported having experienced constant back pain for the entirety of his adult life and that his duties as a firefighter in service were physically demanding.  He reported having worked for the Army Corps of Engineers from 2003 to 2008 when he medically retired due to his back. 

The examiner noted that prolonged sitting or standing caused flare-ups, as well as walking without a cane and bending.  The Veteran stated his normal pain was 7/10 and flare-ups were 9-10/10.  Forward flexion was to 30 degrees with painful motion at 20 degrees; extension was to 20 degree without evidence of painful motion.  The examiner noted functional impairment as weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  There were no incapacitating episodes within the past 12 months and the Veteran reported using a cane constantly. 

The February 2013 examiner opined that it was less likely than not that the Veteran's current back disability is related to service.  There was no medical evidence that any back condition was present during service.  Further, although the Veteran seemed to indicate experiencing back pain in September 1989, this was revised in March 1991 and the September 1989 report indicates "no physical limitations" and "no spinal ROM or joint limitations." 

A November 2013 VA addendum opinion notes that the examiner's opinion and rationale is unchanged from the February 2013 VA examination.  There is no evidence to suggest back problems during active service and in 2003 the Veteran was hired by the Army Corps of Engineers to do physically demanding work.  Although the Veteran does currently have a back disability, there is no evidence to suggest it is related to service given that X-rays in 2005, 13 years after discharge, were normal and he worked in heavy labor fields following his time in service.  The examiner opined that although the Veteran was a firefighter in service, there is no merit to the opinion that these duties caused his current back disability given the lack of back problems or complaints during service, including notes of "no physical limitations" in September 1989 and "no medical concerns" in 1991.  

The Board acknowledges the Veteran has submitted copious VA treatment records, private medical records, and employment records.  It is not in dispute that the Veteran has been diagnosed with degenerative disc disease; mild degenerative changes were first noted in July 2004.  However, none of these records include a competent medical opinion relating his back disability to his active service.

The Veteran is competent to report recalled symptoms, such as pain, to the extent that symptoms are perceivable to lay sensitivities.  However, the Veteran is not competent to provide a medical diagnosis attributing recalled pain to a chronic internal medical diagnosis, to include DDD.  There is no competent evidence that the Veteran had a low back disability within a year of his separation from active duty service.  The contemporaneous evidence is against finding a continuity of any identified symptomatology: the earliest contemporaneous documentation of complaints of back pain or joint pain after active service is over a decade after service.  

After reviewing the available evidence, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's current chronic low back disability is causally related to the low back complaints and clinical findings during his service.  Evidence shows that medical examiners, after review of the evidence (to include review of the VA, private, and employment records) and examination of the Veteran, have concluded that the current low back disability is basically age-related and not causally related to service, to include his duties as a firefighter.  This appears to be supported by radiological study which showed normal X-rays up to 2005, and rather slow changes compatible with the Veteran's age.  The Board finds the medical opinions to be clear and supported by the overall evidence. 

The VA examiners with knowledge of the Veteran's contentions concluded that there is no nexus between the current disc disease and his service.  The Board finds that the medical examiners' opinions as to the nature and cause of the current low back disability persuasively show that such current disability is due to factors other than service.  The medical evidence shows the onset of low back problems a number of years later likely due to either age or working in heavy labor.  There is no persuasive link or nexus between the current disability and service and there has been no medical opinion to the contrary. 

The Board acknowledges the Veteran's assertions regarding continuing pain related to his duties during service.  However, when compared against the overall record, the Board finds such assertions inconsistent and therefore of diminished credibility.  The one reference in the service records to back pain is not clear as it appears to have been revised.  However, the service treatment records do not otherwise show any continuing back complaints, and there is no supporting evidence of back problems for a number of years after service.  It appears that medical professionals considered the Veteran's back to be normal on examination in the early 2000's.  The totality of the evidence argues against a finding of a continuity of symptoms after service to link the current low back disorder with service. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal in this matter must be denied. 



ORDER

The appeal seeking service connection for a low back disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


